PeR CubiaM.
Tbis ease is reported in 154 N. C., 337. When our opinion was certified down, bis Honor, Judge Ferguson, rendered a final judgment, to wbicb tbe defendant Mollie E. Morton excepted and from wbicb sbe appealed.
We are of opinion that tbe judgment is strictly in accord with the opinion of tbis Court, but we suggest that tbe court fix a time within wbicb tbe timber described in tbe judgment be removed, wbicb should not exceed probably twelve months from tbe beginning of tbe next civil term of tbe Superior Court of Craven County.
Let tbe costs of tbis appeal be taxed against defendant Mollie E. Morton.
Affirmed.